Allowable Subject Matter
Claims 1-3, 6, 12-15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, “adjustment circuitry configured to adjust a clamp voltage of the power clamp in response to an EOS event from an initial clamp voltage to a reduced clamp voltage, and wherein the initial clamp voltage of the power clamp is based at least in part on a breakdown voltage of at least the first and second diodes and is adjusted to the reduced clamp voltage by the adjustment circuitry turning on the first transistor to thereby couple a short circuit path across the first diode and keeping the second transistor turned off, wherein the reduced clamp voltage is based on a breakdown voltage of the second diode.”
Claim 13 recites, “clamping […] a voltage between the first terminal and the second terminal to a first level when an EOS event has not been detected, wherein the first level is based on a breakdown voltage of the first and second diodes, and clamping the voltage between the first terminal and the second terminal to a second level, lower than the first level when an EOS event has been detected by turning on the first transistor to thereby couple a short circuit path across the first diode and keeping 
Claim 22 recites, “means coupled to the EOS event detecting means for adjusting the clamp voltage of the clamping means from an initial clamp voltage based on a breakdown voltage of the first and second diodes  to a reduced clamp voltage that is lower than the initial clamp voltage by turning on the first transistor to thereby couple a short circuit path across the first diode and keeping the second transistor off, wherein the reduced clamp voltage is based on a breakdown voltage of the second diode.”
The most relevant prior art has been made of record, carefully considered, and found to lack any teaching or suggestion of key aspects of the claimed inventions cited above from each independent claim. Specifically, the prior art does not teach adjusting the clamp voltage in response to an EOS event, where the adjusting specifically includes a reduction from an initial clamp voltage or level based on the breakdown voltage of both first and second diodes, to a reduced clamp voltage or level based on the breakdown voltage of the second diode, by turning on the first transistor and leaving the second transistor turned off.
Claims 2, 3, 6, 12, 14, 15, 21, 23, and 24 each depend, either directly or indirectly, from one of the above independent claims, and therefore are allowable for the same reasons as already explained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/FRED E FINCH III/Primary Examiner, Art Unit 2838